JS 44 (Rev. 08/16)

provided

by local rules of court. This form, approved by the Judicial Con
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither ieee nor supplement the filing and service of pleadings or other papers as required by law, except as
e

ew

pu

Case 8:20-cv-00674-GJH Document 1-1 Filed 03/12/207 Bégea OF CV 0674

rence of the United States in September 1974, is required for the use of the Clerk of Court for the

 

 

I. (a) PLAINTIFFS 5, 2-P. DEFENDANTS
Mahan Banerjee UIS] FVivint Solar Developer LLC
13119 Fernedge Road, KASH YORK ROAD, SUITE 201,
Silver Spring, MD-20906. ans, | LUTHERVILLE TIMONIUM MD 21093.
(b) County of Residence of First Listed Plaintiff Maryland clip TE Utah

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

 

 

+;{.. NOTE:

Attorneys (If Known)
LOHN D SADLER

aN

 

(ay of Residence of First Listed Defendant
es

! 2. 5
3
IN LAND CO
THE TRACT OF LAND INVOLVED.

IN U.S. PLAINTIFF CASES ONLY)
EMNATION CASES, USE THE LOCATION OF

1909 K STREET NW 12TH FL,
WASHINGTON 0.C.-20006.

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

O 1 US. Government %3 Federal Question

Plaintiff

O 2 US. Government
Defendant

04 Diversity

(U.S. Government Not a Party)

(Indicate Citizenship of Parties in Item III)

 

IV. NATURE OF SUIT (Place an “X” in One Box Only)

(For Diversity Cases Only)

Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State (1 1 1 Incorporated or Principal Place ao4 04
of Business In This State
Citizen of Another State 4 2 © 2 Incorporated and Principal Place ao 5 ms
of Business In Another State
Citizen or Subject of a O3 © 3 Foreign Nation 06 O16

Foreign Country

 

 

 

 

 

 

 

 

Click here for: Nature of Suit Code Descriptions.

 

 

 

 

 

 

 

 

 

CONTRACT TORTS FORFEITURE/PENALTY | BANKRUPTCY TA
G 110 Insurance PERSONAL INJURY PERSONAL INJURY {J 625 Dmg Related Seizure © 422 Appeal 28 USC 158 375 False Claims Act
© 120 Marine © 310 Airplane CG 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (31 USC
07 130 Miller Act © 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729%(a))
0 140 Negotiable Instrument Liability 0 367 Health Care/ © 400 State Reapportionment
7 1450 Recovery of Overpayment |1 320 Assault, Libel & Pharmaceutical i @ 410 Antitcust
& Enforcement of Judgment Slander Personal Injury 1 820 Copyrights QO 430 Banks and Banking
© 151 Medicare Act 1 330 Federal Employers’ Product Liability 0 830 Patent O 450 Commerce
( 152 Recovery of Defaulted Liability (J 368 Asbestos Personal 840 Trademark ( 460 Deportation
Student Loans 0 340 Marine Injury Product __ O 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability LABOR Corrupt Organizations
1 153 Recovery of Overpayment Liability PERSONAL PROPERTY | 710 Fair Labor Standards O 861 HIA (1395 ff) O 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle ?$ 370 Other Fraud Act 0 862 Black Lung (923) O 490 Cable/Sat TV
© 160 Stockholders’ Suits 0) 355 Motor Vehicle 0 371 Truth in Lending O 720 Labor/Management O 863 DIWC/DIWW (405(g)) | 850 Securities/Commodities/
OF 190 Other Contract Product Liability © 380 Other Personal Relations 0 864 SSID Title XVI Exchange
1 195 Contract Product Liability} 360 Other Personal Property Damage © 740 Railway Labor Act 8 865 RSI (405(g)) O 890 Other Statutory Actions
0 196 Franchise Injury 385 Property Damage 0) 751 Family and Medical 0 891 Agricultural Acts
© 362 Personal Injury - Product Liability Leave Act © 893 Environmental Matters
_ _Medical Malpractice 790 Other Labor Litigation 895 Freedom of Information
{ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _{1 791 Employee Retirement RAL TAX SUIT, Act
G 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: Income Security Act O 870 Taxes (U.S. Plaintiff OF 896 Arbitration
© 220 Foreclosure 0 441 Voting 0 463 Alien Detainee or Defendant) 1 899 Administrative Procedure
C230 Rent Lease & Ejectment 01 442 Employment 510 Motions to Vacate 0 871 IRS—Third Party Act/Review or Appeal of
CO 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
245 Tort Product Liability Accommodations 1 530 General 950 Constitutionality of
© 290 All Other Real Property C1 445 Amer. w/Disabilities - | 535 Death Penalty IMMIGRATION State Statutes
Employment Other: © 462 Naturalization Application
( 446 Amer. w/Disabilities -] J 540 Mandamus & Other | (1 465 Other Immigration
Other 1 550 Civil Rights Actions
0 448 Education 0 555 Prison Condition
1 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
1 = Original 2X2 Removed from 3. Remanded from (114 Reinstatedor © 5 Transferred from © 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which
28 USC SS 1343, 1651 and 13

Brief description of cause: _
Plaintiff claims financia

ao are filing (Do not cite jurisdictional statutes unless diversity):

| damages due sgirape Matson Cained by Deferdat.

 

 

 

 

 

 

 

VII. REQUESTED IN CO CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 4,740.00 JURY DEMAND: M Yes No
VIII. RELATED CASE(S) |
IF ANY (See instructions): GE DOCKET NUMBER . -
DATE 7
03/12/2020
‘FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IEP JUDGE MAG. JUDGE
